DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,540,853. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a dice game for use in a gaming system.
4.	Claims 1-20 of the present application, discloses every element and limitation of Claims 1-20 of US Patent 10,540,853. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
17/163,158
10,540,853
1. A casino system comprising: 

a play field comprising: 

a flat-panel display device arranged horizontally so that images displayed by the flat-panel display device are viewable from directly above the flat-panel display device; 



a rigid protective material positioned directly above the flat-panel display device; and a flexible protective layer positioned directly above the rigid protective material so that images displayed by the flat-panel display device are displayed through the rigid protective layer and the flexible protective layer; 

a bumper wall positioned adjacent to the play field; 





at least one player station memory device; 

a player station input device; and 

at least one player station processor in communication with the at least one player station memory device and the player station input device; 


a dealer station, the dealer station comprising: 

at least one dealer station memory device; 

a dealer station input device; and 

at least one dealer station processor in communication with the at least one dealer station memory device and the dealer station input device; 

at least one game controller memory device; and 

at least one game controller processor, which is configured, with the play field, the plurality of player stations, the dealer station, and the at least one game controller memory device to: 


cause the flat-panel display device to display a game wagering area; 


receive a communication from at least one player station of the plurality of player stations indicating a wager on a next play of the game; 



cause the flat-panel display device to display a representation of the received wager; 


cause the flat-panel display to display results of the next play of the game; and 






determine the results of the received wager based on the results of the next play of the game and cause a credit meter associated with the at least one player station to increment when the determined results of the received wager is a winning determination.



14. A method of controlling a casino system, the method comprising: 

causing a display field of the casino system to display game wagering area, wherein the display field comprises a flat panel display, and

a rigid protective material and a flexible protective layer adjacent to the flat panel display; 

receiving an electronic communication at a game controller processor of the casino system indicating a wager on a next play of a game; 


causing the display field to display a representation of the received wager on the game wagering area; 

causing the display field to display a representation of the results of the play of the next game; 







determining a result of the received wager at the game controller processor based on the result of the next game; and 

incrementing a credit meter of the casino system when the determined result of the received wager is a winning determination.



a play field comprising: 

at least one play field display device arranged horizontally so that images displayed by the at least one play field display device are viewable from directly above the at least one play field display device; 

a rigid protective material positioned directly above the at least one play field display device; a play surface comprised of textile material, the play surface positioned adjacent to the rigid protective material; 



a bumper wall positioned adjacent to the play field, the bumper wall comprising: at least one bumper display device arranged vertically; and a bumper surface comprised of padding material; 



at least one player station memory device; 

a player station touchscreen; and 

at least one player station processor in communication with the at least one player station memory device and the player station touchscreen; 

a dealer station, the dealer station comprising: 

at least one dealer station memory device; 

a dealer station touchscreen; and 

at least one dealer station processor in communication with the at least one dealer station memory device and the dealer station touchscreen; 

at least one game controller memory device; and 
at least one game controller processor, which is configured, with the play field, the bumper wall, the plurality of player stations, the dealer station, and the at least one game controller memory device to: 

cause the at least one play field display device to display through the play surface a dice game wagering area; 

receive a communication from at least one player station of the plurality of player stations indicating a wager on a next play of the dice game; 

cause the at least one play field display device to display through the play surface a representation of the received wager; 

cause at least one of the at least one play field display device, the at least one bumper display device, and the dealer station, to display 

determine the results of the received wager based on the results of the thrown physical dice and cause a credit meter associated with the at least one player station to increment when the determined results of the received wager is a winning determination. 


14. A method of controlling a dice game system, the method comprising: 

causing a display field of the dice game system to display a dice game wagering area, wherein the display field comprises a flat panel display, 

a rigid protective material adjacent to the flat panel display, and a play surface adjacent to the rigid protective material; 

receiving an electronic communication at a game controller processor of the dice game system indicating a wager on a next play of the dice game; 

causing the display field to display a representation of the received wager on the dice game wagering area; 

indicating on at least one of the play display field, a bumper display device of the dice game system, or a dealer station of the dice game system that physical dice may be thrown by a player; 

receiving an electronic communication at the game controller processor that indicates a result of thrown physical dice; 

determining a result of the received wager at the game controller processor based on the result of the thrown physical dice; and 

incrementing a credit meter of the dice game system when the determined result of the received wager is a winning determination.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715